      Case 3:16-cv-00842-SDD-RLB              Document 165-3        06/20/19 Page 1 of 29



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

EARL PETERS, IDDO BLACKWELL,        *     CIVIL ACTION
KEVIN MATHIEU, LAVELLE              *
MEYERS, DAN RILEY, RUSSELL          *
WARE                                *     NUMBER: 3:16-cv-00842-SDD-RLB
                                    *
VERSUS                              *
                                    *     JUDGE SHELLY D. DICK
RAMAN SINGH, JOHN BEL               *
EDWARDS, JAMES M. LEBLANC,          *
STEPHANIE LAMARTINIERE,             *     MAGISTRATE
DARRYL VANNOY, STATE OF             *     RICHARD L. BOURGEOIS
LOUISIANA, LOUISIANA                *
DEPARTMENT OF PUBLIC SAFETY *
AND CORRECTIONS                     *
******************************************************************************
               MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
                     MOTION FOR SUMMARY JUDGMENT

       NOW INTO COURT, through undersigned counsel, come Defendants, State of Louisiana,

Louisiana Department of Public Safety and Corrections, John Bel Edwards, in his capacity as

Governor of Louisiana, James LeBlanc, Secretary of the Louisiana Department of Public Safety and

Corrections, Darryl Vannoy, Warden at Angola, Raman Singh, and Stephanie Lamartinere, Assistant

Warden at Angola, who file this memorandum in opposition to plaintiffs’ motion for summary

judgment. Plaintiffs’ motion should be denied.

       The temporary policy implemented in 2013, to hold hernia surgeries for reducible hernias,

was based on prevailing medical opinion, and to prioritize the need after Earl K Long closed.

Plaintiffs were continuously treated for their hernias, and the non-operative treatment of a reducible

hernia is constitutionally appropriate.

       Further, plaintiffs fail to show that there existed a policy of delaying cataract surgeries;



                                                 -1-
      Case 3:16-cv-00842-SDD-RLB              Document 165-3        06/20/19 Page 2 of 29



instead, the medical records show that the outside physicians dictated the course of treatment, and

if the outside physician recommended surgery, it was provided.

       Plaintiffs’ ADA claims should be denied, as plaintiffs’ requested accommodation of surgery

shows that their core complaint is medical care, which is not covered under the ADA.

I.     Factual Background

       A.       Hernia Policy

       At the outset, plaintiffs’ recitation of facts is inaccurate. Aside from plaintiffs’ reliance on

numerous unauthenticated emails and medical records,1 plaintiffs miss the big picture. The

deposition testimony and authenticated documents show that in 2013, Earl K. Long, the charity

hospital that performed surgeries for those inmates in the custody of the DOC, was shut down,

forcing the DOC to redesign the medical system.2 DOC contracts with hospitals to provide surgery

to inmates.3 As a result of limited capacity and operating rooms at each hospital across the state, the

DOC is charged with prioritizing the need.4 After the redesign, DOC’s first priority was to maintain

access to emergency medical care, to include life threatening hernias.5 As a result, in order to

effectively prioritize the need, the DOC put together a group of doctors to promulgate guidelines for



       1
        See Amedee v. Shell Chem. LP-Geismer Plant, No. CV 18-00487-SDD-RLB, 2019 WL
2330279, at *7 (M.D. La. May 31, 2019)(wherein this Court held that plaintiff’s
unauthenticated/hearsay documents were insufficient evidence for the purposes of summary
judgment).
       2
           R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 23.
       3
           R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 17-18.
       4
           R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 181.
       5
           R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 56.

                                                 -2-
      Case 3:16-cv-00842-SDD-RLB              Document 165-3         06/20/19 Page 3 of 29



hernias.6 Prevailing medical opinion is that a reducible hernia, with no other issues related to

incarceration, strangulation or significant pain, does not require immediate surgery.7 Thus, reducible

hernias, which do not pose a immediate threat to a patient, were not considered emergency

surgeries.8 Therefore, taking into account the medical literature, and meeting with surgeons, the

temporary policy was implemented in order to prioritize the medical care for inmates. Even during

the transition, if an inmate’s hernia did not meet the guideline, but the physician felt like the inmate

needed a surgical consult, the physician could provide that information to DOC and the surgeon and

request an evaluation.9

        As a part of the redesign, DOC needed a way to communicate with the prison and the

surgeons regarding referrals. DOC used the Eceptionist program to facilitate the care and manage

referrals. As with any new software system, DOC had many issues in implementing the software and

training its users.10 When the program was first implemented, there was not a function to keep a

request pending if more information was needed. As explained by the former medical and mental

health director of DOC, Dr. Singh, initially, if DOC required additional information, the program

would generate a "declined by HQ" note. The “decline” button was subsequently removed from the

program, as it was a mis-communication issue, and DOC did not need a “decline” button.11 DOC


        6
            R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 51.
        7
            R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 51-52.
        8
            R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 53.
        9
            R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 114-115.
        10
             Exhibit A, Testimony of Stacye Falgoust, Lewis v. Cain, p. 134.
        11
             Exhibit A, Testimony of Stacye Falgoust, Lewis v. Cain, p. 136-137.

                                                  -3-
      Case 3:16-cv-00842-SDD-RLB              Document 165-3         06/20/19 Page 4 of 29



was not declining surgeries; its focus was prioritizing the need for medical treatment.

        Plaintiffs incorrectly state that the temporary 2013 policy became DOC’s permanent policy.

Plaintiffs cite to an unauthenticated purported “policy” for this proposition. Not only did Dr. Singh

testify that this very document was not a DOC policy (See R.Doc.111-10, p. 130-131), but plaintiffs

fail to cite to the actual policy that was promulgated after the 2013 redesign. Per the Hernia

Guidelines that were implemented in 2014, a physician should refer an inmate for surgical

consultation if the hernia is not reducible, the hernia is large in size and failing medical management,

there are signs of incarceration, or significant pain requiring narcotics or pain management.12 Thus,

if an inmate’s hernia was reducible, but there was some other issue, such as failing medical

management, significant pain, etc., a physician could refer the inmate for a surgical evaluation.

        Throughout plaintiffs’ motion, they make gross misrepresentations regarding an email that

purportedly shows that Dr. Singh cancelled 100 pending referrals. First, the email is not even written

by Dr. Singh, but by an RN with the DOC, Melanie Benedict. Second, in response to Dr. Singh

sending the Johnson v. Doughty case, wherein the Seventh Circuit found that non-surgical treatment

of an inmate’s reducible hernia was constitutionally appropriate, Ms. Benedict asked a question if

the inmates with reducible hernias could be managed non-operatively. This email does not

show that anyone at DOC cancelled surgeries. These blatant misrepresentations by plaintiffs call into

question all of their unauthenticated documents, as well as their “spin” on these documents.

        B.        Cataract Policy

        Regarding cataracts, plaintiffs make unsubstantiated allegations that DOC has a policy of

delaying cataract surgery. Plaintiffs point to a DOC policy that states that a cataract surgery is

        12
             Exhibit C, Hernia Guidelines.

                                                  -4-
      Case 3:16-cv-00842-SDD-RLB               Document 165-3         06/20/19 Page 5 of 29



“elective,” but do not dispute that the surgery is indeed elective. In an attempt to prove that

defendants delay cataract surgeries, plaintiffs point to a chart, prepared by plaintiffs’ counsel, in a

separate case (Hacker v. Cain), which was challenged by defendants on numerous bases, to include

that the chart misrepresented the actual medical conditions of the inmates. Further, defendants note

that after a trial on the merits in Hacker, a jury found that defendants were not deliberately

indifferent with regards to plaintiff’s claims that defendants had a policy of delaying cataract surgery,

and the verdict was upheld on appeal. Hacker v. Cain, 759 F. App'x 212 (5th Cir. 2018).

        Further, the DOC Cataract Referral Guidelines provide that an inmate should be referred to

special care if there is symptomatic, slow, progressive, painless decrease in vision that affects

activities of daily living.13 The Guidelines also provide inmates will visual acuities of 20/40 or better

may be followed by the Angola physicians, and not referred for surgery.14 These Guidelines were

followed in the treatment of plaintiffs’ cataracts.

        Plaintiffs cataract claims fail because there is no evidence that any policy operated to delay

cataract surgeries. A review of plaintiffs’ actual medical conditions show that either: (1) the inmate

had visually insignificant cataracts that did not warrant a referral; (2) the inmate was seen by the

outside ophthalmologist who did not recommend surgery; or (3) the inmates had other numerous

medical conditions which held up a recommendation for surgery.

        C.         Plaintiffs’ Medical Treatment

        Every plaintiff was provided continuous treatment for their hernia and/or cataracts. Plaintiffs

would have this Court believe that defendants completely ignored plaintiffs’ medical conditions. In


        13
             Exhibit D, Cataract Guidelines; R.Doc. 11-14, Deposition of Dr. Lavespere, p. 54-55.
        14
             Id.

                                                   -5-
      Case 3:16-cv-00842-SDD-RLB              Document 165-3         06/20/19 Page 6 of 29



fact, the medical records show the opposite. Each plaintiff was continuously treated for their

conditions, monitored if surgery was not warranted, and referred for surgery once a surgeon

determined that surgery was required. Defendants did not “refuse to treat plaintiffs, ignore their

complaints, intentionally treat them incorrectly, or engage in any similar conduct that would clearly

evince a wanton disregard for any serious medical needs.'" Brauner v. Coody, 793 F.3d 493, 498

(5th Cir. 2015). Because plaintiff’s summary of their medical treatment is incomplete, defendants

outline the treatment below:


       •        Earl Peters: Peters was diagnosed with a hernia and referred to general surgery on
                April 13, 2013. His medical records indicate that on June 21, 2013, the outside
                surgeon carefully reviewed the referral and after consideration, the service could not
                be authorized.15 Therefore, the surgeon, who is the only doctor who can recommend
                surgery, determined that it was not warranted. Between 2013 and 2015, Peters was
                seen for a hernia evaluation 9 times, and was a no show to two appointments. In
                September 2015, the hernia did not reduce, and he was referred for surgical
                evaluation. Immediately, DOC requested an appointment, which was scheduled by
                the outside surgeon for March 2016. The outside surgeon recommended repair, and
                DOC requested a surgery date, which was scheduled by the outside surgeon for
                August 3, 2016.16

       •        Ronald Ailsworth: Ailsworth was diagnosed with a hernia in July 2013, and it was
                noted that the hernia did not cause pain. Ailsworth refused his next three
                appointments. It was noted in 2014 that his exam was completely normal. Ailsworth
                did not complain of his hernia again until 2016, and was referred to Dr. Lavespere
                for hernia review. Ailsworth had other medical concerns at that time and underwent
                a liver biopsy to rule out carcinoma. In March 2017, it was noted that his hernia was
                reducible with pain, and he was referred for a surgical consult for the first time. The
                outside surgeon scheduled his appointment for July 2017, and referred Ailsworth for
                surgery. DOC requested a surgery date from the surgeon, and after numerous days
                waiting for an available operating room from Lallie Kemp, Plaintiff’s surgery was




       15
            R.Doc. 94-4, Bates #001570.
       16
            R.Doc. 94-4.

                                                  -6-
Case 3:16-cv-00842-SDD-RLB             Document 165-3         06/20/19 Page 7 of 29



         scheduled for October 2, 2017.17

•        Herman Bella: Bella was diagnosed with a small reducible umbilical hernia in 2010.
         Plaintiff underwent a hemorrhoidectomy in 2011. There were no other hernia
         complaints until 2013, wherein Bella was diagnosed with a reducible right inguinal
         hernia. It was noted that the hernia did not cause any pain. The Physician referred
         Bella to the surgical department for observation. The referral was put on hold
         because the hernia was reducible, and it was noted that if his conditions changed to
         resubmit the referral. From 2013-2014, Bella’s hernia was evaluated four times, and
         it was noted that it was not getting larger and was reducible. Bella was also seen in
         the clinic four times in 2014 with no complaints regarding the hernia. Again in 2015,
         his hernia was evaluated numerous times, and there was no scrotal involvement, it
         reduced easily, and the plan was to manage per guidelines. Bella underwent a wrist
         surgery in 2016. In September 2016, Bella’s hernia reduced with some discomfort,
         and he was referred for surgical evaluation. Bella was seen by the surgeon in
         November 2016, and the surgery was scheduled and performed in January 2017.18

•        Lavelle Meyers: Meyers was diagnosed with a hernia in June 2012, and it was noted
         that the hernia was small with mild tenderness. Meyers was seen twice more in 2012
         for his hernia. In 2013, Meyers was seen in the GI clinic, wherein Dr. Lavespere
         requested a colonoscopy and a surgical consult for his hernia. The Eceptionist record
         indicates that the because the hernia reduced easily, the surgical referral would be put
         on hold, and advised to resubmit if condition changed. Plaintiff underwent the
         colonoscopy. Meyers’ hernia was evaluated twice more in 2014, and it was noted that
         its reduced easily. In 2015, Meyers was seen for a hernia evaluation on four
         occasions, and it was noted that the hernia was small, and rated a 2.5/5. In April
         2016, the hernia was rated a 4.5/5 and Meyers was referred for a surgical evaluation.
         The surgeon scheduled the appointment for July 2016, noted that there was no
         strangulation or incarceration, and recommended repair. The surgeon scheduled and
         performed the surgery in September 2016.19

•        Russell Ware: Ware was diagnosed with a questionable hernia in 2010. In 2012, he
         was referred for a surgical consult, and prescribed a scrotal belt. Ware was seen in
         January 2013 by IHL. The plan was elective repair of the hernia “when approved.”
         The note from LSU doctors concerning “when approved” was referring to LSU’s
         approval process. LSU needed approval from its board to schedule any offender
         surgery. In 2013, he was referred for a surgical evaluation. The Eceptionist notes


17
     R.Doc. 91-4.
18
     R.Doc. 90-4.
19
     R.Doc. 95-4.

                                           -7-
Case 3:16-cv-00842-SDD-RLB             Document 165-3        06/20/19 Page 8 of 29



         indicated that the hernia was reducible, that these surgeries were on hold, and
         instructed the physician to re-submit the request if conditions changed. Between
         2013-2014. Ware was seen several times for his hernia. The hernia was reducible,
         and the physician gave him appropriate duty statuses, and the plan was continued
         management as present. In 2015, Ware was seen five times for his hernia, and it was
         noted that the hernia was small and reduced easily. He was provided a scrotal belt
         and various duty statuses. During his fourth hernia review in 2016, it was noted that
         the hernia was reducible with discomfort, and he was referred for a surgical
         evaluation. The surgery clinic scheduled the appointment for February 2017. The
         surgeon recommended repair, and initially scheduled the surgery for April 2017, but
         subsequently cancelled and rescheduled the surgery for May 2017.20

•        Wallace Breaux: In 2011, Breaux was referred for a surgical evaluation for his
         hernia. He underwent a CT scan and followed up with general surgery in 2012. The
         plan was to undergo a C-Scope prior to any hernia repair. However, the referral was
         reviewed and denied by the outside Gastoenterology Department, as Breaux’s
         medical condition did not meet the criteria due to EKL capacity. Breaux continued
         to be evaluated by Angola physicians for his hernia. From 2012-2017, Breaux’s
         hernia was evaluated at least 15 times. It was noted on many occasions that the hernia
         was small, not visual upon inspection, and rated a 2/5. Breaux also underwent a
         shoulder surgery and a cataracts extraction during that time. In September 2017, Dr.
         Lavespere noted that Breaux’s condition usually did not warrant a surgical consult,
         but because of reported complaints of pain, Dr. Lavespere requested a consult. He
         was seen by a surgeon in November 2017, and surgery was performed December
         2017.21

•        Ross McCaa:
         •     Hernia: McCaa was diagnosed with a hernia in May 2016. He was seen by
               Dr. Lavespere in November 2016. The hernia was reducible with discomfort
               and he was referred for a surgical evaluation. DOC requested an appointment
               with the outside surgeon, was noted that, due to the increased volume of
               referrals, plaintiff’s appointment would be scheduled when an appointment
               became available and according to the time frame given by the on-site surgery
               clinic physician. The appointment was scheduled for June 14, 2017. Plaintiff
               was a no show for that appointment, and it was rescheduled for July 12, 2017.
               The surgeon recommended repair, and scheduled the surgery for August
               2017.22


20
     R.Doc. 92-4.
21
     R.Doc. 103-4.
22
     R.Doc. 78-4.

                                          -8-
Case 3:16-cv-00842-SDD-RLB             Document 165-3        06/20/19 Page 9 of 29



         •      Cataracts: Meyers was diagnosed with a cataract in his right eye in 2012. His
                visual acuity was 20/25. The next mention of cataracts is 2014, where it was
                noted he had visually insignificant cataracts. In 2014, his visual acuity was
                20/30 in the right eye and 20/20 in the left. Meyers did not complain of
                cataracts again until 2016, and his visual acuity was 20/20 in both eyes. He
                underwent hernia surgery in 2017. In October 2017, his visual acuity was
                noted to be 20/40. Meyers was never referred for a surgical evaluation, as it
                was not warranted.23

•        William Dickerson:
         •     Hernia: Dickerson was diagnosed with a hernia in December 2015 and was
               referred to Dr. Lavespere. Dickerson refused his next appointment and was
               seen by Dr. Lavespere in April 2016. A surgical evaluation was sent, and the
               surgeon scheduled the appointment for July 2016. Surgery was recommended
               and DOC immediately requested a surgery date. The surgery was scheduled
               by the surgeon for September 2016. The surgery was cancelled due to
               multiple skin lesions, and rescheduled for November 2016.24
         •     Cataracts: Dickerson had a history of chronic uveitis. In 2011, he was
               diagnosed with a cataract in his left eye. The plan was to monitor. In 2012,
               he was referred to EKL Eye Clinic. He was given a laser treatment to improve
               vision following a 2005 cataract surgery on his right eye. No surgery was
               recommended for his left eye, and his vision was 20/20. In 2013, he was seen
               by UMC for his cataract. No surgical referral was given by the University
               Medical Center physician at that time. Dickerson did not show up for
               numerous eye clinic appointments. When he did show up, his visual acuity
               was 20/25. Dickerson was seen by Angola physicians and outside surgeon
               numerous times, and no referral was ever placed for cataract surgery, as it
               was not warranted.25

•        Iddo Blackwell: Blackwell was diagnosed with cataracts in 2011. In 2012, he was
         referred for a surgical evaluation. The surgical referral was sent to IHL. LSU IHL
         advised on January 22, 2013, that the referral placed for Plaintiff was carefully
         reviewed by a clinician and it was determined that the service could not be authorized
         (Bates #000089). In 2013, Blackwell was referred for another surgical evaluation.
         Plaintiff was seen by Dr. Yen Hoang Ngo at LSU ILH on December 9, 2013, who
         noted that Plaintiff was referred by an optometrist for evaluation of cataracts in both
         eyes and complained of blurry vision in both eyes for years which had gradually


23
     R.Doc. 98-4.
24
     R.Doc. 93-4.
25
     R.Doc. 97-4.

                                           -9-
Case 3:16-cv-00842-SDD-RLB              Document 165-3        06/20/19 Page 10 of 29



           worsened. Plaintiff was noted to have diabetes, blurry vision and possible cataracts.
           (Bates #000070). No surgery was recommended. The November 14, 2014,
           Eceptionist record was an Ophthalmology Referral request for Plaintiff due to blurry
           vision and possible cataracts. Plaintiff's appointment scheduled for December 30,
           2014 was cancelled by the MD due to a family emergency and the appointment was
           rescheduled for January 16, 2015 (Bates #017493). Plaintiff was recommended for
           surgery by IHL surgeon on January 15, 2015. (Bates # 000061). The Eceptionist
           record of January 21, 2015 was a referral for cataract surgery for Plaintiff which was
           scheduled for March 30, 2015.26

 •         Jimmy Turner: Turner was seen by the outside UMC providers in September 2012.
           The surgeon noted that Plaintiff's best corrected visual acuity in the right eye was
           20/25 and the plan was to observe and refract in the next exam; Turner needed better
           control over his diabetes mellitus and blood pressure. Again in 2013, the outside
           provider noted that his visual acuity was 20/40 and 20/25. The plan was to observe
           the cataract and refract on the next exam in six months. No surgery referral was
           given. In 2013, Turner was seen at the ILH Telemedicine Clinic. Plaintiff was noted
           to have a cataract in his right eye and the best visual acuity was noted to be 20/25.
           The doctor's plan was to observe plaintiff and for him to see the jail optometrist for
           refraction and glasses, and Turner’s blood pressure and diabetes needed to be under
           control.        Plaintiff was seen from 2014-2016 by outside physicians concerning
           his diabetes and blood pressure, and underwent numerous tests to control these
           issues. On April 12, 2016, UMC recommended cataract extraction. (Bates #015260,
           #015266-015267), and on June 13, 2016, Turner received right eye surgery.27

 •         Kevin Mathieu: Mathieu had a history of a corneal transplant in his left eye, which
           complicated his treatment. He was seen by the outside physician in 2013, and
           physician requested that he be seen again in 3 months for evaluation and surgery
           regarding cataracts. In 2014, cataract extraction was recommended; however, the
           physician decided to not go forward with surgery, and a request was made to fit him
           with contact lenses to see if he would improve prior to surgery. He did not seen
           improvement, and he was rescheduled for surgery. Following the surgery in June
           2015, doctors were concerned that plaintiff was having a graft rejection and
           continued to follow up monthly prior to scheduling surgery on his left eye.28




 26
      Exhibit E, Blackwell Medicals.
 27
      Exhibit F, Turner Medicals.
 28
      Exhibit G, Mathieu Medicals.

                                            -10-
      Case 3:16-cv-00842-SDD-RLB              Document 165-3        06/20/19 Page 11 of 29



II.     LAW AND ARGUMENT
        A.      Plaintiffs’ Deliberate Indifference Claims Fail
        To prevail on a deliberate indifference claim, plaintiff must prove that medical care was

denied and that the denial of the identified medical care constituted “deliberate indifference to

serious medical needs.” Estelle v. Gamble, 97 S.Ct. 285, 291 (1976). In short, “deliberate

indifference is an ‘extremely high’ standard to meet.” Brauner v. Coody, 793 F.3d 493, 498 (5th Cir.

2015), citing Brewster v. Dretke, 587 F.3d 764, 769 (5th Cir.2009). The Fifth Circuit holds that

deliberate indifference encompasses “only the unnecessary and wanton infliction of pain repugnant

to the conscience of mankind.” Stewart v. Murphy, 174 F.3d 530, 534 (5th Cir. 1999). Negligence,

neglect and medical malpractice do not rise to the level of a constitutional violation. Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). Further, to meet his burden, “the plaintiff must show

that the officials ‘refused to treat him, ignored his complaints, intentionally treated him incorrectly,

or engaged in any similar conduct that would clearly evince a wanton disregard for any serious

medical needs.’” Brauner, supra.


                1.      There are Genuine Issues of Fact Regarding Whether Plaintiffs Had a
                        Serious Medical Need
        Plaintiffs points out that there are three types of hernia situations: (1) a hernia that is

strangulated, which is a medical emergency mandating surgery; (2) a hernia that is reducible yet so

painful or debilitating that surgery is required; and (3) a hernia that is reducible and, given the

dangers and risks inherent in any operation, can be treated through non-surgical means. Johnson v.

Doughty, 433 F.3d 1001, 1014 (7th Cir.2006). As such, a hernia does not automatically present a

serious medical need for the purposes of constitutional analysis. Guy v. Carter, No. CIV.A. 13-5730,

2014 WL 644321, at *9 (E.D. La. Feb. 19, 2014) (finding that an inmate’s hernia did not present a

                                                 -11-
     Case 3:16-cv-00842-SDD-RLB               Document 165-3        06/20/19 Page 12 of 29



serious medical need when it presented no immediate medical emergency and was not so debilitating

that immediate surgery was required); See also Jones v. Schmidt, No. CIV.A. 13-685-JJB, 2014 WL

6772493, at *4 (M.D. La. Dec. 1, 2014)(finding that the inmate, who had a reducible hernia, did not

sufficiently allege that he had ever exhibited a medical need that was sufficiently serious).


        The issue of whether each plaintiffs’ reducible hernia was so painful or debilitating that

surgery was required is an issue of fact, as weighing the credibility of plaintiffs’ testimony regarding

his pain level is required. Further, plaintiffs’ medical records show that they each received treatment

for their hernias, just not the treatment they believe they should have received. As such, there are

issues of fact regarding whether each plaintiffs’ reducible hernia presented a serious medical need

and summary judgment should be denied.
        Similarly, with cataracts, each plaintiff had different visual acuities and there is no evidence

that each of them had a serious medical need. For example, Dickerson’s worst visual acuity was

20/25, and McCaa’s worst visual acuity was 20/40. Thus there are genuine issues of material fact and

summary judgment should be denied.


                2.      Plaintiffs Failed to Meet Their Extremely High Burden of Proof
                        Necessary to Establish a Medical Indifference Claim
        It is well-settled that to prevail on an Eighth Amendment claim for the deprivation of medical

care, a prisoner must be able to show that appropriate care has been denied and that the denial has

constituted “deliberate indifference to serious medical needs.”• Thomas v. Carter, 593 Fed. Appx.

338, 342 (5th Cir.2014), citing Estelle v. Gamble, 429 U.S. 97 (1976). Whether the plaintiff has

received the treatment or accommodation that he believes he should have is not the issue because

a prisoner's mere disagreement with his medical treatment, absent exceptional circumstances, does



                                                 -12-
     Case 3:16-cv-00842-SDD-RLB               Document 165-3         06/20/19 Page 13 of 29



not support a claim of deliberate medical indifference. Gobert v. Caldwell, 463 F.3d 339, 346 (5th

Cir.2006). Nor do negligence, neglect, medical malpractice or unsuccessful medical treatment give

rise to a § 1983 cause of action. Bagneris v. Collins, No. CV 14-0724, 2016 WL 1122995, at *3

(M.D. La. Mar. 7, 2016), report and recommendation adopted, No. CV 14-724-SDD-EWD, 2016

WL 1189336 (M.D. La. Mar. 22, 2016). The Fifth Circuit has held that 'deliberate indifference is

especially hard to show when the inmate was provided with ongoing medical treatment.' " Henderson

v. Tanner, No. CV 15-804-SDD-EWD, 2019 WL 885914, at *5 (M.D. La. Feb. 22, 2019), quoting

Fails v. DeShields, 349 F. App'x 973, 976 (5th Cir. 2009).


        To be deliberately indifferent, the defendants must have acted with “a sufficiently culpable

state of mind.” Greeno, 414 F.3d at 653 (quoting Farmer, 511 U.S. at 834, 114 S.Ct. 1970). They

must know of the serious risk to the prisoner's health, i.e., the serious medical need at issue, and they

must also consciously disregard that risk/need so as to inflict cruel and unusual punishment upon the

prisoner. Farmer, 511 U.S. at 837–38. A delay in medical care violates the Eighth Amendment only

if it is based on deliberate indifference and results in substantial harm. Cullum v. Texas Dep't of

Criminal Justice, 375 F. App'x 417, 419 (5th Cir. 2010). Based upon the facts of this case, and in

light of established Fifth Circuit jurisprudence, plaintiffs cannot meet this burden.


                         a.     Hernia claims


        The evidence shows that the temporary policy that was implemented in 2013 was solely due

to the closure of Earl K. Long and the need to prioritize medical care. Dr. Singh testified that DOC

put together a group of doctors to promulgate guidelines for hernias during the transition.29


        29
             R. Doc. 111-10, Deposition of Dr. Raman Singh, p. 51.

                                                  -13-
     Case 3:16-cv-00842-SDD-RLB               Document 165-3         06/20/19 Page 14 of 29



Prevailing medical opinion is that a reducible hernia, with no other issues related to incarceration,

strangulation or significant pain, does not require immediate surgery.30 Thus, contrary to plaintiffs’

allegations, the temporary policy was not a blanket denial based on an administrative policy. Instead,

the temporary policy was based on prevailing medical opinion, and was only in response to a

shortage of operating rooms, and the need to prioritize medical care for all DOC inmates.


        Therefore, plaintiffs cannot show the subjective element of the deliberate indifference

standard, or that defendants acted with a “a sufficiently culpable state of mind.” The record clearly

shows that the purpose of the temporary policy was about prioritizing the need (See R.Doc. 109-12

“It is not about delaying care but to prioritize the need. There is limited OR availability”). Plaintiffs

also cite to various “Hernia Repair Lists” throughout their motion. These lists are the anthesis of

deliberate indifference. The lists demonstrate that LSP doctors were steadily evaluating each inmate

and creating a category system to ensure that the inmates who were in most need of a surgical

referral were able to be processed first. The DOC prioritized the need for inmate hernia surgeries

given the limited operating room availability.


        Plaintiffs incorrectly argue that every time a if-reducible-no-surgery policy has been

implemented, it has been found to be unconstitutional. In fact, this Court found that the precise

policy at issue here did not violate the Eighth Amendment. In Davis v. Singh, an inmate brought

an action against Angola and DOC officials alleging the same hernia policy at issue here violated

his constitutional rights.31 This Court granted defendant’s summary judgment.         This Court noted



        30
             R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 51-52.
        31
             Davis v. Singh, No. 16-0552, attached as Exhibit B.

                                                  -14-
     Case 3:16-cv-00842-SDD-RLB              Document 165-3        06/20/19 Page 15 of 29



that the 2013 policy was temporary and was only implemented due to the closure of Earl K. Long.

Further, it was undisputed that “not all diagnosed incidences of hernia[s]... warrant surgical

intervention, and the fact that a hernia may be easily reducible is one factor that militates in favor

of conservative management.” It was further noted that inmates are not entitled to the best medical

care available or the most expeditious provision of such care. Thus, the policy did not violate the

Eighth Amendment and the inmate’s case was dismissed.


       Further, in Hamby v. Hammond, 821 F.3d 1085, 1093 (9th Cir. 2016), the Ninth Circuit

found that defendants were entitled to qualified immunity with regards to the inmate’s deliberate

indifference for non-surgical treatment of his hernia. Defendants had a similar policy to the policy

at issue here, in that reducible hernias generally do not require surgery. The court noted:


       Dr. Hammond testified that in his medical opinion, hernias “typically” merit surgical
       treatment, but “[s]ometimes a condition can be monitored clinically without
       treatment.” “Medical evidence and experience,” he explained, “show that some
       reducible hernias can be clinically monitored and surgical repair is not required.
       Under those circumstances, monitoring or ‘watchful waiting’ is medically
       appropriate. Watchful waiting is ... medically acceptable for clinical management of
       both inguinal and umbilical hernias in many cases.” Such monitoring can be done
       “more or less intensively,” and will often involve behavior changes on the part of the
       patient and repeated examinations by medical personnel. Accordingly, Dr. Hammond
       testified, prison policy provides that surgery for reducible—otherwise known as
       non-incarcerated—hernias is deemed to be only “potentially medically necessary,”
       and surgery in such cases must be specially approved on a case-by-case basis...Dr.
       Hammond declared that the CRC turned down Hamby's request for surgery because
       “there was no evidence that his hernia was incarcerated and [because] he was
       managing his activities of daily living.”
       See also Vallado v. Segovia, No. CA C-11-277, 2012 WL 1424982, at *5 (S.D. Tex. Apr. 24,

2012), aff'd sub nom. Vallado v. Mendez, 547 F. App'x 396 (5th Cir. 2013)(wherein the court found

that defendants were not deliberately indifferent in non-surgical treatment of plaintiff’s hernia. In

that case, defendants had a policy that “patients with a reducible hernia generally were not to be

                                                -15-
      Case 3:16-cv-00842-SDD-RLB             Document 165-3         06/20/19 Page 16 of 29



referred to surgery.....Because Plaintiff's hernia was reducible, he did not meet the criteria for

surgical referral”).


        Plaintiffs rely on two district court cases out of Oregon and Illinois. In Delker v. Maass, 843

F. Supp. 1390 (D. Or. 1994), after a trial on the merits, the court found that defendant’s policy that

surgery is never authorized for a routine, nonincarcerated, simple, small to moderate sized hernia,

regardless of the inmate's subjective complaints, constituted deliberate difference. However, the

temporary DOC policy in the present case was only put in place to prioritize the need for medical

treatment. The permanent policy implemented does allow for surgery referral for a reducible hernia

if there is significant pain or discomfort. Notwithstanding the fact that the Delker court made this

determination after a trial on the merits and not on summary judgment, the policies at issue are

distinguishable.


        In Heard v. Illinois Dep't of Corr., No. 06 C 644, 2012 WL 832566, at *1 (N.D. Ill. Mar. 12,

2012), defendant moved pursuant to FRCP 59 for remittitur only on the issue of punitive damages.

The jury’s determination that defendant was deliberately indifferent was not before the court. Again,

deliberate indifference was only found after a trial on the merits. Further, the policy at question in

Heard did not consider the inmates’s level of pain as a factor in whether or not the inmate should

have surgical repair of his hernia, which is distinguishable from the case at hand.


        Numerous federal district and appellate courts throughout the United States have found that

institutional policies dictating that reducible hernias should be treated non-operatively were

medically and constitutionally appropriate. In Jones v. Schmidt, No. CIV.A. 13-685-JJB, 2014 WL

6772493, at *4 (M.D. La. Dec. 1, 2014), this Court noted that courts have often found that a failure


                                                 -16-
     Case 3:16-cv-00842-SDD-RLB              Document 165-3         06/20/19 Page 17 of 29



to undertake surgical intervention for a reducible hernia is not deliberate indifference to a serious

medical need, citing Clark v. Adams, 233 Fed. Appx. 400 (5th Cir.2007) (upholding the dismissal,

as frivolous, of an inmate's claim regarding a failure to provide surgical intervention for a reducible

hernia) and Mesa v. Kasule, 2013 WL 2151706 (E.D.Tex. May 15, 2013) (dismissing an inmate's

claim regarding non-surgical treatment of his hernia as frivolous). See also Cullum v. Texas Dep't

of Criminal Justice, 375 F. App'x 417, 419 (5th Cir. 2010)(upholding the granting of summary

judgment as to plaintiff’s deliberate indifference claim where the delay in hernia surgery was two

and one-half years); Johnson v. Doughty, 433 F.3d 1001 (7th Cir. 2006)(finding that doctor’s

decision to treat inmate’s reducible hernia by non surgical means was not deliberate indifference);

Hamby v. Hammond, 821 F.3d 1085, 1094 (9th Cir. Wash. 2016)( finding that treatment of hernia

by non-surgical means did not violate inmate’s clearly established rights); Brown v. Beard, 445

Fed.Appx. 453, 455–56 (3rd Cir.2011) (per curiam) (holding prison medical personnel did not

violate the Eighth Amendment when they refused to authorize surgery for a prisoner's reducible

hernia, instead prescribing pain medication and abdominal belt, plus monitoring, and despite another

doctor's opinion that surgery was warranted); Webb v. Hamidullah, 281 F. App'x 159, 166 (4th Cir.

2008)(classifying hernia surgery as elective did not violate inmate’s Eighth Amendment rights);

Rossi v. Nevada Dep't Of Corr., 390 F. App'x 719, 720 (9th Cir. 2010)(upholding granting of

summary judgment dismissing inmate’s deliberate indifference claims for failure to receive hernia

surgery).


       Here, during the transition after Earl K Long was closed, hernia surgeries for reducible

hernias were temporary put on hold. This policy was based on prevailing medical opinion, the need

to prioritize the care and limited operating room availability. Each plaintiff was continuously treated

                                                 -17-
     Case 3:16-cv-00842-SDD-RLB               Document 165-3         06/20/19 Page 18 of 29



for their hernia during that time by Angola physicians. Even further, during the transition, if an

inmate’s hernia did not meet the guideline, but the physician felt the inmate needed a surgical

consult, the physician could provide that information to DOC and the surgeon and request an

evaluation.32 After the transition, DOC implemented permanent guidelines that list four indications

for surgery referral: (1) hernia is not reducible; (2) hernia is very large is size and failing medical

management; (3) any signs/symptoms indicating incarceration or strangulation; (4) significant

pain/discomfort requiring narcotics/inpatient pain management. The DOC’s policy is constitutionally

appropriate, and summary judgment should be denied.

                         b.     Cataract claims

        Plaintiffs allege that cataracts surgeries are deemed elective and this somehow violates the

constitution. Plaintiffs also make unsubstantiated allegations that DOC had a policy was delaying

cataract surgeries, and allege that plaintiffs waited an average of 5.2 years for cataract surgery. This

allegation is not supported by the medical records. For example, plaintiffs Dickerson and McCaa

were never referred for cataract surgery because their cataracts were visually insignificant.33 Plaintiff

Blackwell was seen by outside ophthalmologist on several occasions and those doctors did not

recommend surgery.34 DOC cannot facilitate surgeries if the surgeons do not recommend it. Plaintiff

Turner was evaluated by outside ophthalmologist who, in their medical judgment, determined that

Turner’s blood pressure and diabetes needed to be better controlled prior to surgery.35 Kevin Mathieu


        32
             R.Doc. 111-10, Deposition of Dr. Raman Singh, p. 114-115.
        33
             R.Doc. 116-4; R.Doc. 98-4.
        34
             Exhibit E, Blackwell Medicals.
        35
             Exhibit F, Turner Medicals.

                                                  -18-
     Case 3:16-cv-00842-SDD-RLB               Document 165-3        06/20/19 Page 19 of 29



had a prior corneal transplant that complicated his treatment, he was provided surgery in one eye,

and suffered a graft rejection, which had to addressed prior to a surgery in the other eye.36 None of

these facts show that DOC delayed surgery; instead the physicians determined a course of treatment,

which is not deliberate indifference.

       DOC Cataract Referral Guidelines provide that an inmate should be referred to special care

if there is symptomatic, slow, progressive, painless decrease in vision that affects activities of daily

living.37 The Guidelines also provide inmates will visual acuities of 20/40 or better may be followed

by the Angola physicians, and not referred for surgery.38 These Guidelines were followed. If a

plaintiff met the criteria for a surgical referral, they were referred to outside ophthalmologist. The

course of treatment provided by the outside providers, based on each plaintiff’s unique medical

conditions, is not the DOC delaying surgery. Plaintiffs’ claims are without merit.


       Even further, plaintiffs have not identified a specific policy, nor have they alleged any

specific defendant’s involvement in such a policy. Thus they cannot show personal involvement,

which is an “essential element of a civil rights cause of action.” Thompson v. Steele, 709 F.2d 381,

382 (5th Cir. 1983).


                  3.    Defendants Are Entitled to Qualified Immunity


       Under the doctrine of qualified immunity, government officials acting within their

discretionary authority are immune from civil liability for damages if their conduct does not violate


       36
            Exhibit G, Mathieu Medicals.
       37
            Exhibit C, Cataract Guidelines.
       38
            Id.

                                                 -19-
     Case 3:16-cv-00842-SDD-RLB              Document 165-3        06/20/19 Page 20 of 29



clearly established constitutional rights of which a reasonable person would have known. Flores v.

City of Palacios, 381 F.3d 391, 393-394 (5th Cir. 1984). The qualified immunity defense affords

government officials not just immunity from liability, but immunity from suit. Vander Zee v. Reno,

73 F.3d 1365, 1368 (5th Cir. 1996) (citing Mitchell v. Forsyth, 472 U.S. 511, 525-26 (1985)).

Qualified immunity allows officials the freedom to exercise fair judgment, protecting “all but plainly

incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).

Actions and decisions made by officials that are merely inept, erroneous, ineffective or negligent do

not amount to deliberate indifference and do not divest officials of qualified immunity. Alton v.

Texas A&M University, 168 F.3d 196, 201 (5th Cir. 1999). The defense of qualified immunity must

be resolved at the earliest possible stage of litigation since it entails an immunity from suit and

entitlement not to stand trial or face other burdens of litigation. Pearson v. Callahan 555, U.S. 223,

232 (2009).


       The qualified immunity defense has two prongs: (1) whether an official's conduct violated

a constitutional right of the plaintiff; and (2) whether the right was clearly established at the time

of the violation. Manis v. Lawson, 585 F.3d 839, 843 (5th Cir.2009). A court may rely on either

prong of the defense in its analysis. Id. If the defendant's actions violated a clearly established

constitutional right, the court then asks whether qualified immunity is still appropriate because the

defendant's actions were “objectively reasonable” in light of “law which was clearly established at

the time of the disputed action.”•Collins v. Ainsworth, 382 F.3d 529, 537 (5th Cir.2004) (citations

omitted). To be clearly established for purposes of qualified immunity, the contours of the right must

be sufficiently clear that a reasonable official would understand that what he is doing violates that

right. Brown v. Miller, 519 F.3d 231, 236 (5th Cir.2008). In essence, a plaintiff must allege facts

                                                -20-
     Case 3:16-cv-00842-SDD-RLB               Document 165-3         06/20/19 Page 21 of 29



sufficient to demonstrate that no reasonable officer could have believed his actions were proper.

Babb v. Dorman, 33 F.3d 472, 477 (5th Cir.1994).


        Although a plaintiff need not find “a case directly on point, ... existing precedent must have

placed the ... constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741. That

is, existing precedent must have replaced beyond debate the unconstitutionality of the officials'

actions, as those actions unfolded in the specific context of the case at hand. Taylor, 135 S.Ct. at

2044. Accordingly, the Supreme Court explained, “If judges thus disagree on a constitutional

question, it is unfair to subject police to money damages for picking the losing side of the

controversy.” Wilson v. Layne, 526 U.S. 603, 618, 119 S. Ct. 1692, 1701.


        Given the foregoing doctrine, the question in this case must be: viewing the evidence in the

light most favorable to plaintiff, at the time the defendants acted, was it “beyond debate” that their

conduct violated the Constitution? If the answer is no– if the officials' actions did not clearly violate

plaintiff’s rights under the Eighth Amendment– then the officials are entitled to qualified immunity,

and summary judgment must be entered in their favor. See Hamby v. Hammond, 821 F.3d 1085,

1092 (9th Cir. 2016).


        Plaintiffs cannot show that the alleged delay in hernia surgery violated a “clearly established

right.” Numerous district and appellate courts have found that treating a reducible hernia through

non-operative medical treatment instead of surgery was medically appropriate and was not a

violation of one’s constitutional rights. See Barrett v. Mississippi Dep't of Corr., 427 Fed. Appx.

349, 350 (5th Cir. 2011)(holding that defendants’ non-surgical treatment of hernia did not constitute

deliberate indifference); Cullum v. Texas Dep't of Criminal Justice, 375 F. App'x 417, 419 (5th Cir.


                                                  -21-
      Case 3:16-cv-00842-SDD-RLB               Document 165-3         06/20/19 Page 22 of 29



2010)(upholding the granting of summary judgment as to plaintiff’s deliberate indifference claim

where the delay in hernia surgery was two and one-half years); Jones v. Schmidt, No. CIV.A.

13-685-JJB, 2014 WL 6772493, at *4 (M.D. La. Dec. 1, 2014)(“ [A]lthough the plaintiff apparently

believes that surgery is appropriate for his condition, courts have often found that a failure to

undertake surgical intervention for a reducible hernia is not deliberate indifference to a serious

medical need.”); Clark v. Adams, 233 Fed. Appx. 400 (5th Cir.2007) (upholding the dismissal, as

frivolous, of an inmate's claim regarding a failure to provide surgical intervention for a reducible

hernia); Hamby v. Hammond, 821 F.3d 1085, 1093 (9th Cir. 2016)(“it is at least debatable that the

officials complied with the Eighth Amendment, because– to the extent they played any role in the

decision to deny [inmate] surgery for his umbilical hernia–the record makes clear that they did so

based on legitimate medical opinions that have often been held reasonable under the Eighth

Amendment.”); Jackson v. Jackson, 456 Fed. Appx. 813, 814, (11th Cir. Ga. 2012)(finding that

delay in hernia surgery was not deliberate indifference where the hernia remained treatable without

surgery and did not pose of risk to inmate’s health); and Mesa v. Kasule, 2013 WL 2151706

(E.D.Tex. May 15, 2013) (dismissing an inmate's claim regarding non-surgical treatment of his

hernia as frivolous). See also Johnson v. Doughty, 433 F.3d 1001 (7th Cir. 2006)(finding that

doctor’s decision to treat inmate’s reducible hernia by non surgical means was not deliberate

indifference).


        Because numerous courts have found that non-surgical treatment of a reducible hernia does

not constitute deliberate indifference, it cannot be said that the right to hernia surgery for a reducible

hernia is clearly established.   Defendants did not interfere with medical care as claimed by plaintiffs.

In fact, plaintiffs were continuously treated for their hernias. Plaintiffs’ broad sweeping allegations

                                                  -22-
      Case 3:16-cv-00842-SDD-RLB               Document 165-3         06/20/19 Page 23 of 29



that they are entitled to medical care does not show that defendants are not entitled to qualified

immunity, as plaintiffs were in fact provided medical care.


        Regarding cataract treatment, plaintiff cannot show that the failure to provide surgery

violated a “clearly established right.” The law is clear that medical opinion is controlling and will

not be second guessed under a deliberate indifference standard. Gobert v. Caldwell, 463 F.3d 339,

346 (5th Cir. 2006) (“the decision whether to provide additional treatment ‘is a classic example of

a matter for medical judgment.’”). The cataract plaintiffs were treated in accordance with the

outside physician’s medical judgment. Thus, no clearly established rights were violated. See Clark

v. Adams, 233 F. App'x 400, 401 (5th Cir. 2007) (finding that an inmate’s allegation that a prison

doctor should have referred him to corrective surgery did not amount to deliberate indifference,

because the decision to provide additional treatment is a matter of medical judgment); see also

Samonte v. Bauman, 264 F. App'x 634, 636 (9th Cir. 2008) (medical director’s refusal to authorize

cataract surgery after another doctor determined that such surgery was an option was a “difference

of medical opinion,” insufficient by itself to raise a triable issue of deliberate indifference, especially

given that the inmate the doctors routinely saw him to monitor his condition); Dupuis v. Caskey, No.

4:08CV63–LRA, 2009 WL 3156527, at *4 (S.D.Miss. Sept. 28, 2009) (finding no deliberate

indifference because cataract surgeries are considered elective (citing the American Optometric

Association's Optometric Clinical Practice Guidelines)).


        B.      Plaintiffs’ ADA Claim is Without Merit


        "The ADA is a federal anti-discrimination statute designed ‘[t]o provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with


                                                   -23-
     Case 3:16-cv-00842-SDD-RLB              Document 165-3         06/20/19 Page 24 of 29



disabilities.'" Delano-Pyle v. Victoria County, Texas, 302 F.3d 567, 574 (5th Cir. 2002), quoting

Rizzo v. Children's World Learning Centers, Inc., 173 F.3d 254, 261 (5th Cir. 1999). Title II of the

ADA provides that "[n]o qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs, or activities of a

public entity, or be subjected to discrimination by any such entity." 42 U.S.C. § 12132. In order to

establish a violation of the ADA, a plaintiff must demonstrate: (1) that he is a qualified individual

within the meaning of the Act, (2) that he is being excluded from participation in or being denied

the benefits of services, programs, or activities for which the defendants are responsible, or is

otherwise being discriminated against by the defendants, and (3) that such exclusion, denial of

benefits, or discrimination is by reason of his disability. Lightbourn v. County of El Paso, Texas, 118

F.3d 421, 428 (5th Cir.1997). A plaintiff asserting a private cause of action for violations of the ADA

or the RA may only recover compensatory damages upon a showing of intentional discrimination.

Carter v. Orleans Parish Pub. Sch., 725 F.2d 261, 264 (5th Cir.1984).


        The plaintiffs do not have a disability as defined under the ADA, and their claim for alleged

inadequate medical treatment does not fall under the ADA.


       1.      Plaintiffs Did Not Have a Disability As Defined Under the ADA


       Under the ADA, the term “disability” means, with respect to an individual: (A) a physical

or mental impairment that substantially limits one or more major life activities of such individual;

(B) a record of such an impairment; or (C) being regarded as having such an impairment. 42

U.S.C.A. § 12102. A major life activity includes caring for oneself, performing manual tasks, seeing,

hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,


                                                 -24-
      Case 3:16-cv-00842-SDD-RLB               Document 165-3         06/20/19 Page 25 of 29



concentrating, thinking, communicating, and working. 42 U.S.C.A. § 12102. Plaintiffs’ medical

records show that their medical conditions did not meet this definition.

        Plaintiffs argue that by defendants providing a duty status, that each plaintiff had a disability

as defined under the ADA. This interpretation of the ADA would lead to absurd results. Providing

a temporary duty status does not automatically make an inmate disabled as defined under the ADA.


        Looking to each plaintiffs’ medical records, there is at least a genuine issue of fact as to

whether each plaintiff was disabled. For example, most of plaintiffs’ medical records indicate there

was no or little pain associated with the hernias.39 Further, many plaintiffs refused medical

appointments on numerous occasions; an indication that the hernia did not substantially limit a major

life activity.40 Further, while plaintiffs argue that their “bowel” activity was substantially limited, the

medical records show that the hernias did not involve the bowels.41 Plaintiffs’ attempt to expand the

ADA to include reducible hernias within the definition of disability should be denied. Further,

plaintiffs cannot rely on their self-serving declarations and ARPs to prove a disability, especially

when those declarations are contradicted by the medical records.


        Regarding cataracts, many of the cataract plaintiffs had visually insignificant cataracts.

Further, under the ADA, the ameliorative effects of eyeglasses shall be considered in determining

whether an impairment substantially limits a major life activities. 42 USCA 12102(4)(E)(ii). Thus,




        39
             R.Doc. 91-4; R.Doc. 90-4.
        40
             R.Doc. 91-4; 92-4; 94-4.
        41
             R.Doc. 91-4; 90-4; 95-4; 94-4; 92-4.

                                                    -25-
      Case 3:16-cv-00842-SDD-RLB               Document 165-3         06/20/19 Page 26 of 29



an alleged statement that a plaintiff was legally blind is not an automatic finding of a “disability,”

as a plaintiff’s visual acuity, with the help of eyeglasses, should be considered.


        2.       Plaintiffs Were Not Discriminated By Reason of a Disability


        Plaintiffs admit that the accommodation they sought was hernia or cataract surgery. Clearly,

plaintiffs’ core complaint is their underlying medical treatment, and is not a claim covered by the

ADA. Even further, plaintiffs seem to argue that by issuing a duty status defendants have violated

the ADA, and that the duty statuses also did not appropriately modify their work duties. The purpose

of a medical duty status is for a physician to give restrictions based on the inmate’s needs, and so

the classification department can assign an appropriate job. Providing a duty status is not

“discrimination by reason of a disability.” In fact, most plaintiffs requested these specific duty

statuses.42 Plaintiffs allege that they were prevented from participating in activities through restrictive

duty statuses. However, the only “accommodation” would have been to provide surgery; a surgery

that was not medically necessary. The ADA does not envision a requirement that a prison provide

surgery on a reducible hernia or visually insignificant cataracts.


        Further, plaintiffs argue that defendants classified individuals with disabilities (inmates with

reducible hernias) and ordered that they receive different services than other inmates, i.e., that their

hernia would be managed non operatively. Plaintiffs assert that defendants have applied an eligibility

criteria from fully enjoying a “service;” the “service” being hernia surgery. Plaintiffs’ claim is clearly

not covered by the ADA.




        42
             R.Doc. 90-4; R.Doc. 103-4; R.Doc. 95-4; R.Doc. 92-4.

                                                   -26-
     Case 3:16-cv-00842-SDD-RLB              Document 165-3         06/20/19 Page 27 of 29



       Courts routinely hold that when a plaintiff's core complaint is incompetent treatment for his

underlying medical condition, such a complaint does not state a claim for relief under the ADA

because “[t]he ADA does not create a remedy for medical malpractice.” Brown v. Wilson, 2012 WL

6719464, *3 (N.D. Tex. Dec. 27, 2012). The ADA prohibits discrimination because of disability, not

inadequate treatment for disability. Further, the ADA is not violated by a prison failing to attend to

the medical needs of its disabled prisoners. George v. Louisiana Dep't of Pub. Safety & Corr., No.

CV31400338JWDEWD, 2016 WL 3568109, at *10 (M.D. La. June 23, 2016).


       It is clear that plaintiffs’ core complaint concerns disagreement with medical treatment, and

not any discrimination by reason of an alleged disability. Plaintiffs are simply attempting to disguise

a medical indifference claim in an attempt to obtain double-recovery by arguing that defendants

failed to provide a “reasonable accommodation” of surgery. Such an accommodation is not covered

by the ADA.


       Plaintiffs cite to one case in support of their theory. In Stillwell v. Kansas City, plaintiff

applied for an armed security guard license and was rejected based on fact that he had only one

hand. He sued the Board of Police Commissioners for disability discrimination. The court found that

the Board’s rejection of all applicants with one hand constituted disability discrimination.

Conversely, a temporary policy that placed hernia surgeries on hold for reducible hernias is clearly

not “disability discrimination.”


       Finally, plaintiffs argue that defendants violated the ADA by denying Kevin Mathieu work

release. Plaintiffs incorrectly state that Mathieu was denied work release due to his eyesight.

Mathieu’s medical records show that after receiving cataract surgery, the doctors were concerned


                                                 -27-
       Case 3:16-cv-00842-SDD-RLB             Document 165-3        06/20/19 Page 28 of 29



with a graft rejection.43 The outside physicians continued to follow this complication, and the outside

physician changed his level of care during that time. Therefore, plaintiffs have not shown that

Mathieu was denied work release by reason of a disability; instead, there were other medical

complications following his surgery that required monitoring.


III.     Conclusion


         Plaintiffs’ summary judgment should be denied. Plaintiffs were continuously treated for their

hernias and/or cataracts. In light of plaintiffs’ medical treatment and the evidence in the record,

plaintiffs cannot meet their burden under Brauner to show that the officials “refused to treat him,

ignored his complaints, intentionally treated him incorrectly, or engaged in any similar conduct that

would clearly evidence a wanton disregard for any serious medical needs.” Further, plaintiffs’

claims for inadequate medical treatment simply do not fall under the ADA. Because plaintiffs cannot

meet their burden, not only should their motion for summary judgment be denied, but this Court

should also grant the defendants’ motions for summary judgment currently pending before this

Court.




         43
              See Exhibit G, Mathieu Medicals.

                                                 -28-
     Case 3:16-cv-00842-SDD-RLB             Document 165-3         06/20/19 Page 29 of 29




                                              Respectfully submitted,


                                              JEFF LANDRY
                                              Attorney General

                                              By:      s/Andrew Blanchfield
                                                       Andrew Blanchfield, T.A. (#16812)
                                                       Email: ablanchfield@keoghcox.com
                                                       C. Reynolds LeBlanc (#33937)
                                                       Email: rleblanc@keoghcox.com
                                                       Chelsea A. Payne (#35952)
                                                       Email: cpayne@keoghcox.com
                                                       Special Assistant Attorneys General
                                                       701 Main Street (70802)
                                                       Post Office Box 1151
                                                       Baton Rouge, Louisiana 70821
                                                       Telephone: (225) 383-3796
                                                       Facsimile: (225) 343-9612



                                 CERTIFICATE OF SERVICE


       I hereby certify that I have this date electronically filed the foregoing with the Clerk of

Court by utilizing the CM/ECF system, and a copy of the above and foregoing was this day

forwarded by the Court’s ECF Delivery System to all counsel of record.


       Baton Rouge, Louisiana, this 20th day of June, 2019.


                                        s/Andrew Blanchfield


                                       Andrew Blanchfield




                                                -29-
